DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Rackson and Cheng—alone or in any combination—do not teach or suggest the features of amended independent claim 1. The Office Action contends that Rackson teaches “a context module configured to locate, in the database, a subset of the plurality of text objects, in the second language, having text similar to the translated text object, as recited in the independent claim Rackson F{ [0076], [0079], [0092]—[0094], [0113], and [0115]).  Rackson is generally directed to a “multi-auction service system and method for replicating an item to be auctioned at a plurality of remote auction services, where the multi- auction service detects bids at the plurality of remote auction services for the item in order to replicate the optimal bid at each of the remote auction services such that the optimal bid is afforded to a bidder or seller.” Rackson. Abstract. At a portion cited by the Office Action, Rackson describes, “users of the multi-auction service may select a language to have auction items of interest converted such that they may review items descriptions in a language of their choice.” /d. J [0076]. Rackson also discusses that .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
09/06/2021